Case 2:18-cv-05029-GRB-ARL Document 11 Filed 01/25/19 Page 1 of 9 PageID #: 23




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 JACKSON LEWIS P.C.
 Al I ORNEYS FOR DEFENDANTS
 58 South Service Road, Suite 250
 Melville, New York 11747
 (631) 247-0404

  ATTORNEYS OF RECORD:
       IAN B. BOGATY, ESQ.
       KATHRYN J. BARRY, ESQ.

                                                      X

  RASHA AREF,

                                        Plaintiff,

                     -against-                              Case No. 19-cv-05029

  BAY ORTHOPEDICS &                                         (JS)(ARL)
  REHABILITATION SUPPLY and CAROL
  MANGINO,

                                    Defendants.

                                                      X

  TO:    Rasha Aref
         PLAINTIFF PRO SE
         10 Fig Place
         Bay Shore, New York 11706

                  DEFENDANTS' ANSWER TO PLAINTIFF'S COMPLAINT

                 Defendants Bay Orthopedic & Rehabilitation Supply Co., Inc. (sued incorrectly

  herein as "Bay Orthopedics & Rehabilitation Supply") ("Defendant Bay Orthopedic") and Carol

  Mangino ("Defendant Mangino"), by and through their counsel, Jackson Lewis P.C., hereby

  respond to the allegations in Plaintiff's Complaint as follows:
Case 2:18-cv-05029-GRB-ARL Document 11 Filed 01/25/19 Page 2 of 9 PageID #: 24




                              As to Paragraph 1(A) "The Plaintiff(s)"

                 Defendants lack knowledge or information sufficient to form a belief as to the

  truth or falsity of the allegations contained in Paragraph 1(A).

                          As to Paragraph I(B) "The Defendant(s) No. 1"

                 Defendants admit that Defendant Mangino is employed at 616 East Jericho

  Turnpike, Huntington Station, New York 11746, but otherwise deny the allegations contained in

  Paragraph I(B).

                           As to Paragraph I(C) "Place of Employment"

                 Defendants admit that Defendant Bay Orthopedic maintains a location at 616 East

  Jericho Turnpike, Huntington Station, New York 11746.

                            As to Paragraph 11 "Basis for Jurisdiction"

                 Defendants deny Plaintiff's claim of discrimination under Title VII of the Civil

  Rights Act of 1964, stated as the sole basis for jurisdiction, and all allegations contained in the

  Complaint.

                             As to Paragraph III "Statement of Claim"

                 Defendants deny Plaintiff's claims herein and all allegations contained in the

  Complaint.

                                       As to Paragraph III(A)

                 As to Plaintiff's allegation that "The discriminatory conduct of which I complain

  in this action includes Termination of my employment, Retaliation, [and] discriminatory racial

  remarks", Defendants deny all such claims and any allegations made by Plaintiff related to such

  claims.




                                                    2
Case 2:18-cv-05029-GRB-ARL Document 11 Filed 01/25/19 Page 3 of 9 PageID #: 25




                                      As to Paragraph III(B)

                As to Plaintiffs allegation that "It is my best recollection that the alleged

discriminatory acts occurred on date(s) started 9/2016 through 2/2017", Defendants deny that

any alleged discriminatory acts occurred and otherwise deny any allegations contained in

Paragraph III(B).

                                      As to Paragraph III(C)

                As to Plaintiffs allegation that "I believe that defendant(s) is/are still committing

these acts against me," no allegation is set forth in Paragraph III(C), and thus no answer is

required.

                                      As to Paragraph III(D)

                As to Plaintiff's allegation that "Defendant(s) discriminated against me based on

 my race (Arab), color (White), religion (Muslim), [and] national origin (Egyptian)", Defendants

 deny that any alleged discrimination occurred and otherwise deny any allegations contained in

 Paragraph III(D).

                                      As to Paragraph III(E)

                Defendants deny all allegations of discrimination, including, but not limited to,

 the following allegations set forth in Paragraph III(E):

                1.      As to the "first" sentence, wherein it is alleged that "discriminatory

 remarks said out loud in office", Defendants deny the allegations contained in such sentence.

                2.      As to the "second" sentence, wherein it is alleged that "placing me in non-

 working conditions", Defendants deny the allegations contained in such sentence.



                                                  3
Case 2:18-cv-05029-GRB-ARL Document 11 Filed 01/25/19 Page 4 of 9 PageID #: 26




                3.      As to the "third" sentence, wherein it is alleged that "harassing me and

lying to the unemployment court judge (via letters)", Defendants deny the allegations contained

in such sentence.

                4.      As to the "fourth" sentence, wherein it is alleged that "pay cut + hours

without notice (see paycheck)", Defendants deny the allegations contained in such sentence.

                5.      As to the "fifth" sentence, wherein it is alleged "took advantage of me for

her business then fired me immediately after", Defendants deny the allegations contained in such

sentence.

                6.      As to the "sixth" sentence, wherein it is alleged "making up stories of

 using office equipment and eating + drinking at desk (via letters) to unemployment; blocked

 payments for months (had battled me for 9 months after termination)", Defendants deny the

allegations contained in such sentence.

             As to Paragraph IV "Exhaustion of Federal Administrative Penalties"

                Defendants lack knowledge or information sufficient to form a belief as to the

 truth or falsity of the allegations contained in Paragraph IV of the Complaint, including the

 allegations contained in sub-paragraphs A, B and C thereof.

                                      As to Paragraph V "Relief'

                Defendants deny that Plaintiff suffered any damages or is entitled to or can

 recover any relief in this action.

                         As to Paragraph VI, "Certification and Closing"

                 Defendants lack knowledge or information sufficient to form a belief as to the

 truth or falsity of the allegations contained in Paragraph VI.



                                                   4
Case 2:18-cv-05029-GRB-ARL Document 11 Filed 01/25/19 Page 5 of 9 PageID #: 27




                   As to Paragraph VI(A) "For Parties Without an Attorney"

                 Defendants lack knowledge or information sufficient to form a belief as to the

  truth or falsity of the allegations contained in Paragraph VI(A).

                                     ADDITIONAL AVERMENTS

                 Defendants deny all claims and allegations not unequivocally admitted
  hereinabove.

                                     AFFIRMATIVE DEFENSES

                 Without assuming the burden of proof as to any of the following defenses where

  the law does not impose such a burden on Defendants, Defendants assert the following defenses.

                       AS AND FOR A FIRST AFFIRMATIVE DEFENSE

                 The Complaint fails, in whole or in part, to state a claim upon which relief may be

  granted.

                     AS AND FOR A SECOND AFFIRMATIVE DEFENSE

                 Any and all actions taken by Defendants with regard to Plaintiff's employment, or

  the terms or conditions thereof, were based upon legitimate, non-discriminatory and non-

  retaliatory business reasons or for cause and would have been taken regardless of Plaintiff's race,

  color, religion, national origin, or alleged engagement in protected activity, or any other

  characteristic protected by law.

                       AS AND FOR A THIRD AFFIRMATIVE DEFENSE

                 To the extent Plaintiff engaged in misconduct prior to or during her employment

  which would have resulted in denial of employment or termination,said acts or omissions been

  known to Defendants, any relief awarded to Plaintiff should be reduced, in whole or in part, due

  to Plaintiff having engaged in such misconduct.


                                                    5
Case 2:18-cv-05029-GRB-ARL Document 11 Filed 01/25/19 Page 6 of 9 PageID #: 28




                      AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

                 To the extent Plaintiff failed to make good faith and diligent efforts to mitigate

  her purported damages or was unable to do so for any reason any relief awarded to Plaintiff

  should be reduced, in whole or in part.

                       AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

                 The Complaint is barred, in whole or in part, because (a) Defendants exercised

  reasonable care to prevent and correct promptly any discriminatory behavior, and, (b) Plaintiff

  unreasonably failed to take advantage of any preventive or corrective opportunities provided by

  Defendants or to avoid harm otherwise.

                       AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

                 All claims should be dismissed to the extent they are barred by applicable statutes

  of limitation, administrative filing periods, or the doctrine of lathes.

                     AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

                 In the event it is concluded that a prohibited factor motivated any discriminatory

  or retaliatory act against Plaintiff, the same act(s) would have been undertaken even absent the

  alleged discriminatory or retaliatory motive and, as such, no relief or recovery should be

  awarded.

                     AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

                 To the extent that Plaintiff's claims are compensable, in whole or in part, under

  the New York Workers' Compensation Law, those claims are barred by the exclusive remedy

  provision contained in the New York Workers' Compensation Law.

                                                     6
Case 2:18-cv-05029-GRB-ARL Document 11 Filed 01/25/19 Page 7 of 9 PageID #: 29




                       AS AND FOR A NINTH AFFIRMATIVE DEFENSE

                 Plaintiffs Complaint should be dismissed, in whole or in part, to the extent that it

  is barred by Plaintiffs failure to fulfill or exhaust statutory administrative or jurisdictional

  prerequisites to suit or to the extent Plaintiffs claims exceed the scope of the administrative

  charge she filed.

                      AS AND FOR A TENTH AFFIRMATIVE DEFENSE

                 The allegations against Defendant Mangino must be dismissed to the extent

  Defendant Mangino was not Plaintiff's employer, and to the extent the statutes under which

  Plaintiff purports to state a claim do not provide for claims against individuals.

                         RESERVATION OF RIGHT TO SUPPLEMENT
                               AFFIRMATIVE DEFENSES

                 Defendants reserve the right to supplement these Affirmative Defendants as

  additional information becomes known through the course of discovery.

                 WHEREFORE, Defendants respectfully requests that the Court:

                 a.      dismiss the Complaint in its entirety, with prejudice;

                 b.      deny each and every demand and claim for relief contained in the

                         Complaint;

                 c.      award Defendants reasonable attorneys' fees and costs; and,

                 d.      grant such other and further relief as the Court deems just and proper.




                                                    7
Case 2:18-cv-05029-GRB-ARL Document 11 Filed 01/25/19 Page 8 of 9 PageID #: 30




  Dated: Melville, New York
         January 25, 2019

                                           Respectfully submitted,
                                           JACKSON LEWIS P.C.
                                           ATTORNEYS FOR DEFENDANTS
                                           58 S. Service Road, Suite 250
                                           Melville, New York 11747
                                           (631) 247-0404

                                     By:
                                                   OGATY, ESQ.
                                           KA    RYN J. BARRY, ESQ.




                                       8
Case 2:18-cv-05029-GRB-ARL Document 11 Filed 01/25/19 Page 9 of 9 PageID #: 31




                                 CERTIFICATE OF SERVICE

                 I hereby certify that on the 25th day of January, 2019 DEFENDANTS'
  ANSWER TO PLAINTIFF'S COMPLAINT was electronically filed with the Clerk of the
  Court and served in accordance with the Federal Rules of Civil Procedure, the Eastern District's
  Local Rules and the Eastern District's Rules on Electronic Service and forwarded to the
  following party via Overnight Mail:



                                          Rasha Aref
                                      PLAINTIFF PRO SE
                                          10 Fig Place
                                   Bay Shore, New York 11706




                                                     KATHRYN J. BARRY, ESQ.




  4845-5434-1510, v. 1




                                                 9
